Citation Nr: 1828445	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  98-06 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than January 16, 2010, for the grant of a total rating based on individual unemployability due to service-connected disabilities (TDIU).

(The issue of entitlement to an increased rating for a skin disability is addressed in a separate, concurrent decision.)


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to June 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.    

FINDINGS OF FACT

1. The Veteran was last employed on January 15, 2010.

2.  The evidence of record does not indicate that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities prior to January 15, 2010.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 16, 2010 for the award of a TDIU have not been met.  38 U.S.C. §§ 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted that he should be granted an effective date earlier than January 16, 2010, for the award of a total rating based on individual unemployability due to service-connected disabilities (TDIU).  Specifically, he has contended that his service-connected skin disability has interfered with his ability to work consistently and "potentially be paid" prior to January 2010.

Initially, the Board notes that for the entire period on appeal, the Veteran has been in receipt of a combined rating of at least 70 percent with a disability, or combinable disabilities, rated at 40 percent.  Therefore, the Board finds that the Veteran has met the schedular criteria for assignment of a TDIU for the entire period on appeal.  

The Veteran filed a formal claim for TDIU on January 27, 2010.  In a November 2013 rating decision, the RO subsequently granted entitlement to a TDIU and assigned an effective date of January 16, 2010, based on the evidence of record indicating that the Veteran last worked on January 15, 2010.  
  
A review of the evidence of record shows that the Veteran worked in the construction management field.  He stated that he was last employed at Gilbane Construction for approximately one year.  However, the reported period differed between either from January/April 2008 to January 2009 or from April 10, 2009, to January 15, 2010.  Prior to his employment at Gilbane Construction, the Veteran stated that he worked at HRH Construction for approximately ten years.  Yet, the dates of employment for that period are also unclear.  

The Board confirms that the RO notified the Veteran in a November 2013 letter that there were inconsistencies in the record as to the Veteran's final date of employment.  To date, the Veteran has not resolved the discrepancy with his employment dates.  Therefore, the Board finds that it is not factually ascertainable that the Veteran was unable to secure and follow a substantially gainful occupation because of his service-connected disabilities prior to January 15, 2010.  Therefore, the Board finds the preponderance of the evidence is against the claim of entitlement to an effective date earlier than January 16, 2010, for the grant of a TDIU.  Accordingly, an earlier effective date is not warranted. 38 U.S.C. § 5107(b).  


ORDER

Entitlement to an effective date prior to January 16, 2010, for the grant of entitlement to a TDIU is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


